Citation Nr: 0000849	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  92-17 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than November 21, 
1989, for a grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to December 
1972.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1992 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO implemented the 
Board's May 1992 grant of service connection for 
schizophrenia and an effective date of November 21, 1989, was 
assigned for that award.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
nervous condition, diagnosed as anxiety reaction, was denied 
by the RO in June 1973 and he received notification of that 
decision in August 1973.  Thereafter, the June 1973 rating 
decision became final as the veteran did not initiate an 
appeal within one year following notification thereof.  

2.  Service connection was denied for schizophrenia in 
January 1982, and in February 1982 the veteran was notified 
of the adverse decision.  Thereafter, the January 1982 rating 
decision became final as the veteran did not initiate an 
appeal within one year following notification thereof.  

3.  The veteran's request to reopen the claim for service 
connection for a psychiatric disorder was received at the RO 
on November 21, 1989.  In May 1992, the Board determined that 
schizophrenia was presumed to have been incurred during the 
veteran's period of active military service, from which he 
was discharged in December 1972.  

4.  As the May 1992 grant of service connection for 
schizophrenia was based on the reopening of a previously 
denied and final claim, the appropriate effective date for 
such an award is date of receipt of claim, or November 21, 
1989.  That date is later than the date on which entitlement 
arose because the veteran was discharged from service in 1972 
and schizophrenia is presumed to have been incurred therein.  


CONCLUSION OF LAW

An effective date earlier than November 21, 1989, is not 
warranted for a grant of service connection for 
schizophrenia.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has been suffering from a 
nervous condition since the time of his discharge from 
military service in 1972, and therefore, the effective date 
for the award of service-connected benefits for schizophrenia 
should be made retroactive to that time.  

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.


Background

In June 1973 (within one year following his separation from 
active service), the veteran submitted a claim for service 
connection for a nervous condition.  In June 1973, service 
connection was denied for a nervous condition, diagnosed as 
anxiety reaction.  The veteran was notified of this decision 
by letter dated August 1973. Thereafter, an appeal of the 
adverse decision was not initiated within one year of 
notification thereof.  

In November 1981, the veteran submitted a new claim for 
service connection for a nervous condition.  In January 1982, 
service connection was denied for schizophrenia, and the 
veteran was notified of the adverse decision in February 
1982.  Thereafter, an appeal of the adverse decision was not 
initiated within one year of the notification thereof.  

In October 1983, the veteran submitted a claim for 
nonservice-connected pension benefits, and entitlement to 
pension was granted in March 1984.

On November 21, 1989, the RO received the veteran's request 
for evaluation of a claim for service connection for a 
psychiatric disorder.  In June 1990, the RO adjudicated the 
issue of entitlement to service connection for a nervous 
condition on a new factual basis, and service connection was 
denied.  Thereafter, the veteran appealed the June 1990 
decision and in May 1992, the Board granted service 
connection for schizophrenia on a presumptive basis.  The 
Board concluded that schizophrenia was presumed to have been 
incurred during the veteran's active service, based on 
complaints of symptomatology and other indications of 
schizophrenia during the veteran's first post-service year.  

In a June 1992 rating decision, the RO implemented the 
Board's May 1992 decision by granting service connection for 
schizophrenia and an effective date of November 21, 1989 (the 
date of the veteran's claim to reopen) was assigned.  The 
veteran has indicated that he disagrees with the assigned 
effective date.  


Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 C.F.R. § 3.400 
(1999).  

A claim may be reopened and allowed if new and material 
evidence is submitted under 38 U.S.C. §§ 5108 and 7104(b), 
but the effective date of such an allowance would be the date 
the claim is reopened. 38 U.S.C. § 5110; 38 C.F.R. § 3.400. 
See VAOPGCPREC 9-94, 59 Fed. Reg. 27309 (1994).  Under 38 
U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 3.400(r) (1999) 
the effective date of a reopened claim for service connection 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.  By statute and regulation, the 
effective date for service connection based on a reopened 
claim cannot be the date of receipt of an original claim 
which was previously denied.  Waddell v. Brown, 5 Vet. App. 
454, 456 (1993); see also Flash v. Brown, 8 Vet. App. 332, 
340 (1995).

The veteran contends that the award of service connection for 
schizophrenia should be made effective retroactively to 1972, 
as he has suffered from a nervous condition since that time.  
However, the record indicates that service connection was 
denied for a nervous condition in June 1973 and service 
connection was denied for schizophrenia in January 1982.  As 
the veteran did not initiate appeals of those decisions 
within one year following notification thereof, those 
decisions became final in accordance with 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1999), 38 C.F.R. § 20.1103 (1999).  As the 
previous denials are final, the rating decisions of June 1973 
and January 1982 are not subject to revision.  Furthermore, 
although the veteran may have suffered from a nervous 
condition since the time of service, the effective date for 
service connection based on a reopened claim cannot be the 
date of receipt of an original claim which was previously and 
finally denied.  

Following the January 1982 denial of service connection for 
schizophrenia, the veteran took no further action with regard 
to a claim of this nature until November 21, 1989, on which 
date he requested that his claim for service connection for a 
psychiatric condition be re-evaluated.  The claim was 
subsequently reopened and on appeal, the Board adjudicated 
the issue of service connection for a psychiatric disorder on 
a de novo basis.  The Board concluded that schizophrenia was 
presumed to have been incurred during the veteran's period of 
service, as signs and symptoms of such a disorder were 
apparent during the initial year following the veteran's 
discharge from active duty.  See 38 C.F.R. §§ 3.307, 3.309 
(1999). 

Therefore, the grant of service connection for schizophrenia 
was based on reopened claim, and according to the regulations 
noted above, the appropriate effective date for such a claim 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.  In this case, as the Board 
determined that schizophrenia is presumed to have been 
incurred during the time of service, the later date would be 
the date of claim, which was received on November 21, 1989, 
or well after the veteran's December 1972 discharge from 
active military service.  

Accordingly, the appropriate effective date for the grant of 
service connection for schizophrenia is November 21, 1989.  
As the law does not allow for assignment of an earlier 
effective date, the veteran's claim is denied.    


ORDER

An effective date earlier than November 21, 1989, is denied 
for a grant of service connection for schizophrenia.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

